DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Claims 1-17 are pending in the application.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered.
Upon reconsideration, the 112(f) interpretation is withdrawn, because considering the claim as a whole and, most particularly, the requirement that the water removal unit produces a vapor from the draw solution solvent, the term would be understood by one of ordinary skill in the art include or imply sufficient structure to accomplish the task of water removal.
Regarding the interpretation of the term condenser and the heat exchanger e.g. (17) taught by Fuchigami, while examiner maintains that Fuchigami at minimum implies or renders obvious the use of a condenser (because it teaches exchanger 17 returns the vapor to a draw solution for reuse in the FO module [0130]), regardless of the teachings of Fuchigami the use of a suitable structure such as a suitable heat exchanger to specifically act as a condenser and specifically condense vaporized draw solution into a liquid for return to an FO module would have been obvious in view of Moody, as discussed more fully in the modified ground of rejection below.  See e.g. Moody [Fig. 1, 0021] which employs “condenser heat exchanger 30” and condenses the top product from a distillation column back into a liquid through heat exchange with the column feed [0045].  As such, the claimed invention would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ide et al (US PGPub 2017/0136414 A1) Moody et al (US PGPub 2013/0220927 A1), in view of Fuchigami et al (US PGPub 2014/0319056 A1).
Ide teaches systems for water treatment including FO (or PRO) e.g. to treat water and/or generate power [Abs] including embodiments specifically focused on water purification e.g. desalination [Fig. 11, 0112-0115].  The system employs a hyperosmotic solution as the draw solution, including a compatible liquid with a higher osmotic pressure than water [0046, 0073].  The draw solution may be an alcohol such as tert-butanol, isopropanol, and the like [claim 16], with or without additional components such as water; these represent nonaqueous liquids with boiling points lower than water.  The draw solution is regenerated and recirculated using a vaporization-separation unit to remove water from the draw solution [0072].
Ide essentially differs from the instant claims in that Ide is silent to the use of a condenser to receive vapor from the draw solution water removal unit and condense the nonaqueous draw solvent; instead, Ide teaches pervaporation processes which remove water as vapor from the system.
However, Moody teaches a forward osmosis method for desalination including recyclable draw solutions (“driving solutes”) [Abs] e.g. tert-butanol [0019] in which the draw solvent, once diluted from the FO process, is separated to produce potable water in a distillation column (32), where the bottoms product of the column represents a purified water stream, and the vapor top product of the column includes the draw solvent from which product water has been removed.  The draw solvent vapor is thereafter condensed in a condensing heat exchanger (30) which transfers heat away from this vapor fraction and into the diluted draw solvent [Fig. 1].  “The driving solute-rich vapor is condensed in heat exchanger 30 to reform the liquid driving solution which then is recycled back to the forward osmosis extractor unit 14 using pump 24 operatively connected between heat exchanger 30 and extractor unit 14.”  Moody essentially differs from the instant claims in that Moody does not explicitly teach employing an anhydrous draw solvent (and, in examples, produces a “driving solution” in which the draw solute is present in an aqueous stream).
See further Fuchigami, which teaches similar FO systems [Abs] including volatile draw solution components such as alcohols which are specifically desired for e.g. their lower boiling point, and specifically teaches separating and providing a purified water product through e.g. distillation to provide the volatile component as a vapor and the water product as a bottoms product, thereafter condensing the vapor to return as draw solution [0123, 0128-0131, Fig. 1].  The system is designed to utilize energy efficiently [0035-0037] e.g. to use less power.
It would have been obvious to one of ordinary skill in the art to modify Ide’s taught system to employ a process such as distillation (and condensation) to separate the volatile components e.g. alcohols as vapor and provide a liquid water product because, as in Moody, the use of a distillation column and subsequent condenser is useful for recycling of a draw solution in an FO process, including one which employs e.g. tert-butanol as the draw solvent, and further because in view of Fuchigami it would be recognized that such an arrangement is an efficient use of energy (particularly when employing alcohols or the like, as the more volatile draw solvents are easier to vaporize than water in terms of energy requirements).
	Additionally, it would have been obvious to one of ordinary skill in the art to modify Moody’s taught process to include a draw solution which is entirely composed of the volatile liquid because, as in Ide, such liquids e.g. alcohols such as tert-butanol (already employed by Moody) may be employed on their own, without requiring water, to act as hyperosmotic draw solutions for desalination and/or energy generation.
	In either combination, the claimed invention would have been obvious to one of ordinary skill in the art.
	With respect to claim 2, as above the system removes water from the draw solution to regenerate it.
	With respect to claims 3 and 4, as above the taught systems may employ suitable alcohols e.g. tert-butanol or isopropanol or the like.
	With respect to claim 5, as above in view of at least Ide, the process may include substantially only a suitable alcohol as the draw solution i.e. as the vapor product from the recovery unit (as water is not required to constitute a compatible hyperosmotic solution).  If the instant claim language is intended to refer to the input composition, such a limitation is drawn to the intended use and/or the material worked upon (as it would represent not only the working fluid draw solution, but also a component of the feed which has passed through the membrane).
	With respect to claim 6, as above the systems may employ evaporative separations e.g. distillation.
	With respect to claim 8, as above the systems may produce clean water as a product.
	With respect to claims 9-13, as above the combined process would satisfy the broadest reasonable interpretation of the claimed invention i.e. performing FO with a draw solution of e.g. a suitable alcohol, and regenerating through at least an evaporative process e.g. distillation.
	With respect to claims 14-17, as above the combined system would satisfy the broadest reasonable interpretation of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ide et al and Moody et al in view of Fuchigami et al, further in view of Havel et al (US PGPub 2020/0140797 A1 – also available as WO 2017/200538 A1). and Yamashita et al (JP H03-127757 A).
The US Publication of Havel is cited in this action.
Ide, Moody, and Fuchigami teach as above, but are silent to the use of a reverse osmosis membrane unit as an element of the water removal unit.
	However, Havel teaches FO processes including those with e.g. alcohol components in the draw solutions [Abs, 0017], and teaches that RO membranes can be used alone or in combination with distillation units and the like to assist in regenerating the draw solution, e.g. to fractionally increase the concentration by permeating water, or by retaining additional components of the draw solution [0041-0043].  Additionally, see Yamashita, which teaches methods of concentrating dilute ethanol solutions, and teaches that for dilute solutions the cost of distillation alone may be excessive [Abs], and as such teaches providing a combination of evaporative separation/distillation steps and RO separation steps to concentrate the solution in an economical manner.
	It would have been obvious to one of ordinary skill in the art to modify the combined system of Ide and Fuchigami to include a reverse osmosis separation step because, as in Havel, RO is suitable (alone or in combination with distillation or the like) for concentration of FO draw solutions e.g. those containing alcohols and, in view of Yamashita, the combination of distillation and RO may make concentration of ethanol streams or the like more economical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777